Exhibit 10.2

PATENT AND TRADEMARK SECURITY AGREEMENT

THIS PATENT AND TRADEMARK SECURITY AGREEMENT (this “Agreement”) is entered into
as of June 28, 2017 by and between InfuSystem Holdings, Inc., a Delaware
corporation, InfuSystem Holdings USA, Inc., a Delaware corporation, Infusystem,
Inc., a California corporation, First Biomedical, Inc., a Kansas corporation,
IFC LLC, a Delaware limited liability company (collectively, the “Grantors”),
and JPMorgan Chase Bank, N.A., a national banking association (the “Lender”), in
connection with the Security Agreement referred to below.

Recitals

A. The Grantors, as borrowers, the other loan parties party thereto and the
Lender are entering into a Third Amendment to Credit Agreement, dated as of the
date hereof (“Third Amendment”).

B. The Grantors, the other loan parties party thereto and the Lender previously
entered into that certain Credit Agreement dated as of March 23, 2015 (as
amended, the “Credit Agreement”) and in connection with the Credit Agreement,
the Grantors entered into that certain Pledge and Security Agreement dated as
even date therewith (as amended or modified from time to time, the “Security
Agreement”) in favor of the Lender.

C. Pursuant to the terms of the Security Agreement, each Grantor pledged,
assigned and granted to the Lender a security interest in substantially all of
the assets of such Grantor, including all right, title and interest of such
Grantor in, to and under all now owned and hereafter acquired Patents (as
defined in the Security Agreement), patent applications, patent licenses,
Trademarks (as defined in the Security Agreement), trademark applications and
trademark licenses, and all products and proceeds thereof, to secure the prompt
and complete payment and performance of the Secured Obligations as defined in
the Credit Agreement and Security Agreement.

D. Pursuant to the terms of the Security Agreement and as a condition to the
Third Amendment, the Grantors are required to execute and deliver to the Lender
this Agreement.

Agreement

In consideration of the recitals set forth above and the mutual agreements
contained herein and in the Third Amendment, Credit Agreement and other Loan
Documents (as defined in the Credit Agreement), each Grantor hereby grants to
the Lender, to secure the Secured Obligations, a continuing security interest in
all of such Grantor’s right, title and interest in, to and under the following,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor (including any trade name or derivations thereof):

 

  (1) each trademark, including without limitation, each trademark referred to
in Schedule 1 attached hereto, together with any reissues, continuations or
extensions thereof and all goodwill associated therewith;

 

  (2) each trademark application, including without limitation, each trademark
application referred to in Schedule 1 attached hereto, together with any
reissues, continuations or extensions thereof and all goodwill associated
therewith, with the exception of any “intent-to-use” applications for trademark
or service mark registrations filed pursuant to Section 1(b) of the Latham Act
(15 U.S.C. 1051, et seq.), unless and until acceptable evidence of use of the
trademark has been filed with the United States Patent and Trademark Office
pursuant to Section 1(c) or (d) of said Act, to the extent that granting a lien
in such trademark application prior to such filing would adversely affect the
enforceability or validity of such trademark application;

 

  (3) each trademark license, including without limitation, each trademark
license listed on Schedule 1 attached hereto, together with all goodwill
associated therewith;



--------------------------------------------------------------------------------

  (4) all products and proceeds of the foregoing, including without limitation,
any claim by the Grantor against third parties for past, present or future
infringement of any trademark, including without limitation, any trademark
referred to in Schedule 1 attached hereto, any trademark issued pursuant to a
trademark application referred to in Schedule 1 and any trademark licensed under
any trademark license listed on Schedule 1 attached hereto (items 1 through 4
being herein collectively referred to as the “Trademark Collateral”);

 

  (4) each patent and patent application, including without limitation, each
patent and patent application referred to in Schedule 2 attached hereto,
together with any reissues, continuations or extensions thereof and all goodwill
associated therewith;

 

  (5) each patent license, including without limitation, each patent license
listed on Schedule 2 attached hereto, together with all goodwill associated
therewith;

 

  (6) all products and proceeds of the foregoing, including without limitation,
any claim by the Grantor against third parties for past, present or future
infringement of any patent, including without limitation, any patent referred to
in Schedule 2 attached hereto, any patent issued pursuant to a patent
application and any patent licensed under any patent license listed on Schedule
2 attached hereto (items 4 through 6 being herein collectively referred to as
the “Patent Collateral”).

The security interests granted to the Lender herein are granted in furtherance,
and not in limitation of, the security interests granted to the Lender pursuant
to the Security Agreement; provided, however, that nothing in this Agreement
shall expand, limit or otherwise modify the security interests granted in the
Security Agreement. Each Grantor acknowledges and affirms that the rights and
remedies of the Lender with respect to the security interest in the Trademark
Collateral and the Patent Collateral made and granted hereby are more fully set
forth in the Credit Agreement and the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein. In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern. All
capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Security Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

INFUSYSTEM HOLDINGS, INC. By  

/s/ Christopher S. Downs

  Name: Christopher S. Downs   Title: EVP and Chief Financial Officer (Interim)
INFUSYSTEM, INC. By  

/s/ Christopher S. Downs

  Name: Christopher S. Downs   Title: EVP and Chief Financial Officer (Interim)
FIRST BIOMEDICAL, INC. By  

/s/ Christopher S. Downs

  Name: Christopher S. Downs   Title: EVP and Chief Financial Officer (Interim)
IFC LLC By  

/s/ Christopher S. Downs

  Name: Christopher S. Downs   Title: EVP and Chief Financial Officer (Interim)
INFUSYSTEM HOLDINGS USA, INC. By  

/s/ Christopher S. Downs

  Name: Christopher S. Downs   Title: EVP and Chief Financial Officer (Interim)
JPMORGAN CHASE BANK, N.A. By  

/s/ Cathy A. Smith

  Name: Cathy A. Smith   Title: Senior Underwriter

 